UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

TONY CORMIER (#278001) CIVIL ACTION

VERSUS

DR. RAMAN SINGH ET AL. NO.: 17-01103-BAJ-EWD
ORDER

Before the Court is the Motion for Voluntary Dismissal (Doe. 45) filed by

pro se Plaintiff Tony Cormier.

Voluntary dismissal under Federal Rule of Civil Procedure 41(a)(2) is improper
at this stage because it would cause Defendant Ethicon, Inc. to suffer “plain legal
prejudice.” See Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 319 (5th Cir. 2002).
SpeciEcal]y, Ethicon has raised a statute-of-limitations defense in a Motion for
Judgment on the Pleadings, Plaintiff concedes that the defense has merit, and
Ethicon would potentially lose the defense if this action is voluntarily dismissed
without prejudice. See Hyde v. Hoffmann-La Roche, Inc., 511 F.3d 506, 511 (5th Cir.

2007).

Ethicon has “exerted significant time and effort” litigating this sixteen-month-
old case. See Hartford Acc. & Indem.. Co. v. Costa Lines Co:rgo Serus., Inc., 903 F.2d
352, 360 (5th Cir. 1990). And the timing of Plaintiff`s motion_filed two weeks after

Ethicon raises a dispositive statute-of-limitations defense_suggests that Plaintiff`

merely seeks to avoid an expected adverse result. See Oxford v. Williams Co., 154 F.

Supp. 2d 942, 951 (E.D. Tex. 2001).
Accordingly,

IT IS ORDERED that the Motion for Voluntary Dismissal (Doc. 45) iiled

by pro se Plaintiff Tony Cormier is DENIED.

Baton Rouge, Louisiana, this 12"`H`ay of February, 2019.

@;Q.%L

JUDGE BRIAN`AJACKSGN
UNITED sTATEs DIsTRIcT CoURT
MIDDLE DISTRICT oF LoUIsIANA

